Case 2:18-cv-00094-JPB-JPM Document 62 Filed 04/19/19 Page 1 of 2 PageID #: 452



                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

 S.F.,

         Plaintiff,

 v.                                                           Civil Action No. 2:18-cv-94
                                                              Honorable John Preston Bailey

 NEWTON E. HIGGINBOTHAM III,
 Individually and as an agent for The State
 of West Virginia, Department of Military
 Affairs, and the West Virginia State Police,

         Defendant.


                                   NOTICE OF MEDIATION

         PLEASE TAKE NOTICE that mediation in the above-styled civil action will take place

 on Thursday, May 30, 2019, beginning at 10:00 a.m., at the law offices of Steptoe & Johnson

 PLLC, Chase Tower, 17th Floor, 707 Virginia Street, East, Charleston, WV 25301. S. Douglas

 Adkins is to serve as mediator.

         You are invited to attend to protect your interests as they may appear.

                                                      NEWTON E. HIGGINBOTHAM III,

                                                      By counsel:


                                                      /s/ Michael D. Mullins
                                                      Michael D. Mullins (WVSB No. 7754)
      STEPTOE & JOHNSON PLLC                          Chase Tower, 17th Floor
            Of Counsel                                707 Virginia Street East
                                                      Post Office Box 1588
                                                      Charleston, WV 25326-1588
                                                      Telephone: (304) 353-8000
                                                      Facsimile: (304) 353-8180
                                                      michael.mullins@steptoe-johnson.com
Case 2:18-cv-00094-JPB-JPM Document 62 Filed 04/19/19 Page 2 of 2 PageID #: 453



                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

 S.F.,

         Plaintiff,

 v.                                                           Civil Action No. 2:18-cv-94
                                                              Honorable John Preston Bailey

 NEWTON E. HIGGINBOTHAM III,
 Individually and as an agent for The State
 of West Virginia, Department of Military
 Affairs, and the West Virginia State Police,

         Defendant.


                                 CERTIFICATE OF SERVICE

         I hereby certify that on the   19th   day of April, 2019, I filed the foregoing “Notice of
 Mediation” with the Clerk of Court by utilizing the CM/ECF system which will send electronic
 notification of said filing to the CM/ECF participants below:



 Christopher J. Heavens, Esq. (WVSB # 5776)
 Aaron M. Kidd (WVSB # 13213)
 Heavens Law Firm, PLLC
 2438 Kanawha Boulevard, East
 Charleston, WV 25311
 Counsel for Plaintiff


                                                       /s/ Michael D. Mullins
                                                       Michael D. Mullins (WVSB No. 7754)
      STEPTOE & JOHNSON PLLC                           Chase Tower, 17th Floor
            Of Counsel                                 707 Virginia Street East
                                                       Post Office Box 1588
                                                       Charleston, WV 25326-1588
                                                       Telephone: (304) 353-8000
                                                       Facsimile: (304) 353-8180
                                                       michael.mullins@steptoe-johnson.com
